Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  November 26, 2014                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  147727(76)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  DANNY EPPS and JOYCE EPPS,                                                        Bridget M. McCormack
           Plaintiffs-Appellees/                                                          David F. Viviano,
                                                                                                        Justices
           Cross-Appellants,
                                                              SC: 147727
  v                                                           COA: 305731
                                                              Wayne CC: 09-018323-NO
  4 QUARTERS RESTORATION, L.L.C.,
  DENAGLEN CORP., d/b/a MBM CHECK
  CASHING, EMERGENCY INSURANCE
  SERVICES, and TROY WILLIS,
             Defendants-Appellants/
             Cross-Appellees,
  and

  AM ADJUSTING & APPRAISALS, L.L.C.,
  MICHAEL N. ANDERSON, JR., HOME
  OWNERS INSURANCE COMPANY, PAULA
  MATHEWS, MAXIMUM RESTORATION,
  L.L.C., AUTO OWNERS INSURANCE
  COMPANY, CHARLES WILLIS, and
  COMERICA BANK,
             Defendants.
  ______________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees/cross-appellants to
  reschedule the oral argument of this case is GRANTED. The clerk is directed to place
  this case on the March 2015 Session Calendar for argument and submission.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 26, 2014